Title: From Thomas Jefferson to Thomas Munroe, 3 April 1805
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Sir 
                     
                     Monticello Apr. 3. 05.
                  
                  The representations I have recieved satisfy me that mr Lenthall ought to be allowed 4. Dollars a day from the beginning. be so good therefore as to settle with him accordingly, or if a settlement has been made, to correct it in conformity herewith. Accept my salutations & assurances of esteem
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I have desired that nothing may be forwarded to me here from the Post–office after the 5th.
                  
               